DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 12/11/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Meitl et al. (US 2016/0254253 A1)(Meitl) in view of Hu et al. (20140084240)  
As to claim 1, Meitl, Figure 7B, discloses ([0063]) a light emitting diode structure, comprising: a semiconductor stack (2) comprising: a first semiconductor layer (21), wherein the first semiconductor layer has a light emitting surface exposed outside and the light emitting surface has a rough texture ([0064], “The first main surface 201 is patterned…”); a light emitting layer (23)(“active region”) disposed on the first semiconductor layer; and a second semiconductor layer (22) disposed on the light emitting layer, wherein the second semiconductor layer has a type that is different from the first semiconductor layer (“The first semiconductor layer 21 may be an n-conductive layer and the second semiconductor layer 22 may be a p-conductive layer”); and a supporting breakpoint (63)([0074], “tethers”, [0080], “…the tethers 63 are mechanically broken or released from the substrate 9”) on the light emitting surface. Meitl fails to disclose the required break point overlapping in stacking direction. However, Hu discloses a micro device stabilization post structure where in Figs 10A and 12A, the required break point overlapping in stacking direction (elements 150/152) is disclosed. 
It would have been obvious to one of having ordinary skill in the art the time of effective filing to have the required breakpoint overlapping in stacking direction in Meitl as taught by Hu in order to stabilize the individual light emitting devices during transfer, flipping and bonding processes. 
As to claim 2, Meitl, first annotated Figure 7B, discloses that the first semiconductor layer (21) comprises a first portion and a second portion, the second portion is disposed on the first portion, and a width of the first portion is greater than a width of the second portion.

    PNG
    media_image1.png
    756
    1137
    media_image1.png
    Greyscale

First annotated Figure 7B of Meitl.

As to claim 4, Meitl, Figure 6A, discloses an insulation layer (6)([0072], “insulating layer”) covering a sidewall of the semiconductor stack.
As to claim 5, Meitl, Figure 5, discloses a first conductive pad (71)([0071], “first contact”) electrically connected to the first semiconductor layer (21); and a second conductive pad (72)([0071], “second contact”) electrically connected to the second semiconductor layer (22).
As to claim 6, Meitl, Figure 7B, discloses ([0063]) a light emitting diode structure, comprising: a semiconductor stack (2) comprising a first semiconductor layer (21), a light emitting layer (23)(“active region”), and a second semiconductor layer (22) stacked in sequence, wherein the first semiconductor layer has a light emitting surface exposed The first main surface 201 is patterned…”); and a supporter (63)([0074], “tethers”, [0080], “…the tethers 63 are mechanically broken or released from the substrate 9”) in contact with the light emitting surface. Meitl fails to disclose the required break point overlapping in stacking direction. However, Hu discloses a micro device stabilization post structure where in Figs 10A and 12A, the required break point overlapping in stacking direction (elements 150/152) is disclosed. 
It would have been obvious to one of having ordinary skill in the art the time of effective filing to have the required breakpoint overlapping in stacking direction in Meitl as taught by Hu in order to stabilize the individual light emitting devices during transfer, flipping and bonding processes.

As to claim 7, Meitl discloses that the supporter can be broken off ([0080], “the tethers 63 are mechanically broken or released from the substrate 9”).

As to claim 8, Meitl discloses that the second semiconductor layer has a type that is different from the first semiconductor layer ([0063](“The first semiconductor layer 21 may be an n-conductive layer and the second semiconductor layer 22 may be a p-conductive layer”).
As to claim 9, Meitl, annotated Figure 7B, discloses that the first semiconductor layer (21) comprises a first portion and a second portion, the second portion is disposed on the first portion, and a width of the first portion is greater than a width of the second portion.
As to claim 11, Meitl, Figure 7B, discloses an insulation layer (6)([0072], “insulating layer”)  covering at least a sidewall of the semiconductor stack, wherein the insulation layer has a first opening (surrounding (71)([0071], “first contact area”)) and a second opening (surrounding (72)([0071], “second contact area”)) respectively located on the first semiconductor layer (21) and the second semiconductor layer (22).
As to claim 12, Meitl, Figure 5, discloses a first conductive pad (71)([0071], “first contact”) electrically connected to the first semiconductor layer (21); and a second conductive pad (72)([0071], “second contact”) electrically connected to the second semiconductor layer (22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Meitl in view of Bower et al. (US 2018/0226287 A1)(Bower) further in view of Hu (200140084240)
  As to claim 13, Meitl, Figures 7B and 8B, discloses a method of manufacturing a light emitting diode structure, comprising: forming a precursor structure comprising: a supporting layer (9) disposed on the carrier substrate, wherein the supporting layer has a base portion and a supporter protruded from the base portion (in addition to tether The semiconductor layer sequence 200 may be grown epitaxially on the substrate 9”) on the sacrificial layer, wherein the epitaxial stack has a light emitting surface (91) in contact with the supporter (including tether 63) and the sacrificial layer, and the light emitting surface has a rough texture ([0064], “The first main surface 201 is patterned…”); and removing a portion of the epitaxial stack to form a semiconductor stack (Fig. 4 to Fig. 5) and exposing a portion of the sacrificial layer (as part of the wet under-etching method of Fig. 7B and [0078]); removing at least a portion of the sacrificial layer in contact with the supporter such that the semiconductor stack is supported by the supporter and separated from the sacrificial layer (Fig. 7B); and breaking the supporter (Fig. 8B) of the supporting layer (63) to form a light emitting diode structure.  
Meitl does not disclose expressly that the supporting layer is formed on a carrier substrate and the same material limitation.  Bower, Figures 2A-2G, discloses a method of manufacturing a light emitting diode structure comprising forming epitaxially formed LED’s (22) on a support layer (26)([0092], “removal layer”) over a carrier substrate (10).  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to form the supporting layer of Meitl on a carrier substrate, as taught by Bower.  The motivation would have been to provide a carrier substrate for the supporting layer, which is processed to allow its removal from the light emitting diode structures.  Meitl, Figure 7B, discloses that the diodes are etched under the semiconductor structures 
Therefore, it would have been obvious to combine Meitl with Bower and Hu to obtain the method of claim 13 and in order to stabilize light emitting devices during transfer, flipping and bonding processes. 

    PNG
    media_image2.png
    264
    636
    media_image2.png
    Greyscale

Second annotated Figure 7B of Meitl.


As to claim 16, Bower discloses that the support layer (26) – carrier substrate layer (10) structure may include additional layers ([0092], “Additional layers, such as buffer layers (e.g. C-GaN, AlGaN, or doped GaN) or one or more semiconductor growth layers can be provided as well”), which are within the scope of being adhesive layers, as defined by applicant in the Specification [0045].
As to claim 17, Meitl discloses that the semiconductor stack comprises: a first semiconductor layer (21) in contact with the supporter, wherein the first semiconductor layer has a first portion and a second portion, the second portion is disposed on the first The first semiconductor layer 21 may be an n-conductive layer and the second semiconductor layer 22 may be a p-conductive layer”).
As to claim 19, Meitl, Figure 7B, discloses an insulation layer (6)([0072], “insulating layer”)  covering at least a sidewall of the semiconductor stack, wherein the insulation layer has a first opening (surrounding (71)([0071], “first contact area”)) and a second opening (surrounding (72)([0071], “second contact area”)) respectively exposed on a portion of the first semiconductor layer (21) and a portion of the second semiconductor layer (22).
As to claim 20, Meitl, Figure 5, discloses forming a first conductive pad (71)([0071], “first contact”) and a second conductive pad (72)([0071], “second contact”) respectively in the first opening and the second opening.
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Meitl in view of Hu (20140084240) as applied above further in view of Moon et al. (US 2018/0277524 A1)(Moon).  As to claim 3, Meitl and Hu combination discloses the device of claim 1, as described above.  Meitl and Hu combination does not disclose expressly that the first semiconductor layer comprises a doped semiconductor layer and an undoped semiconductor layer, the doped semiconductor layer is between the light emitting layer and the undoped semiconductor layer, and the light emitting surface is on the undoped semiconductor layer.  Moon, Figure 12, discloses ([0162]) a light emitting diode structure comprising a first semiconductor layer comprising a doped .
As to claim 10, Meitl and Hu combination discloses the device of claim 6, as described above.  Meitl does not disclose expressly that the first semiconductor layer comprises a doped semiconductor layer and an undoped semiconductor layer, the doped semiconductor layer is between the light emitting layer and the undoped semiconductor layer, and the light emitting surface is on the undoped semiconductor layer.  Moon, Figure 12, discloses ([0162]) a light emitting diode structure comprising a first semiconductor layer comprising a doped semiconductor layer (1153) and an undoped semiconductor layer (1153a), the doped semiconductor layer (1153) is between the light emitting layer (1154) and the undoped semiconductor layer (1153a), and the light emitting surface (1157) is on the undoped semiconductor layer (1153a).  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to form the first semiconductor layer (21) of Meitl and Hu combination to have a, undoped layer in the claimed location.  The motivation would have been to allow for subsequent electrostatic transfer .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Meitl in view of Hu further in view of Bower, and further in view of Moon.  Meitl in view of Hu further in view of Bower discloses the method of claim 13, as described above.  Meitl in view of Hu further in view of Bower does not disclose expressly that the first semiconductor layer comprises a doped semiconductor layer and an undoped semiconductor layer, the doped semiconductor layer is between the light emitting layer and the undoped semiconductor layer, and the light emitting surface is on the undoped semiconductor layer.  Moon, Figure 12, discloses ([0162]) a light emitting diode structure comprising a first semiconductor layer comprising a doped semiconductor layer (1153) and an undoped semiconductor layer (1153a), the doped semiconductor layer (1153) is between the light emitting layer (1154) and the undoped semiconductor layer (1153a), and the light emitting surface (1157) is on the undoped semiconductor layer (1153a).  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to form the first semiconductor layer (21) of Meitl to have a, undoped layer in the claimed location.  The motivation would have been to allow for subsequent electrostatic transfer of the device (Fig. 13, [0177]).  Therefore, it would have been obvious to combine Meitl, Hu and Bower with Moon to obtain the method of claim 18.



Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, after resolution of the objections cited above.  The cited prior art of record does not teach or fairly suggest a method of manufacturing a light emitting diode structure comprising, along with the other claimed features, forming the sacrificial layer on the epitaxial stack, wherein the sacrificial layer has a gap exposing a portion of the light emitting surface; and forming the supporting layer on the sacrificial layer, wherein the supporter is filled in the gap and in contact with the epitaxial stack.  Meitl forms the supporter from unetched supporting layer (9) and insulating layer (6), as shown in Figure 7B.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The cited prior art of record does not teach or fairly suggest a method of manufacturing a light emitting diode structure comprising, along with the other claimed features forming the sacrificial layer on the light emitting surface of the epitaxial stack, wherein the sacrificial layer has a gap exposing a portion of the light emitting surface; forming the supporting layer on the sacrificial layer, wherein the supporter is filled in the gap and in contact with the epitaxial stack.  Meitl forms the supporter from unetched supporting layer (9) and insulating layer (6), as shown in Figure 7B.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914.  The examiner can normally be reached on M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        3/5/2021